PER CURIAM.
This disbarment proceeding against B. R. Williams, a member of the bar of this state, hereinafter referred to as respondent, was instituted by the Advisory Committee of The Missouri Bar. The information was filed in this court, charging the respondent with being guilty of professional misconduct and unlawful conduct as a member of the bar. Thereafter, respondent filed an answer, in effect, denying any intentional wrongdoing. 'This court appoited Honorable William T. Bellamy, an attorney of Marshall, Missouri, as Special Commissioner to hear the evidence and report his findings and recommendations to this court. Several witnesses, including respondent, testified at the hearing before the Special Commissioner; and by stipulation the transcript of the testimony given before the Advisory Committee prior to the filing of the information was admitted in evidence. The Commissioner filed his report wherein the facts and the applicable law are fully discussed and analyzed. Respondent filed exceptions to that report.
Pending a final disposition of the case by this court, the respondent, B. R. Williams, died. Under such circumstances, it is unnecessary to recite the charges of professional misconduct contained in the information or the facts introduced in evidence.
The purpose of the filing of the information was to revoke the license of the respondent to practice law, or to administer proper disciplinary action against him for the alleged misconduct. His untimely death removes the necessity for any further action on the Commissioner’s report. The questions at issue have become moot. For this reason, the cause is dismissed.
The allowance of costs and expenses and the assessment thereof is provided for in a separate order entered as of this date.
All concur.